 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LUIS ALBERTO ALARCON NAVA,                       No. 1:21-cv-00594-NONE-SKO (HC)
12                       Petitioner,                   ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS, DISMISSING
13                                                     PETITION FOR WRIT OF HABEAS
                                                       CORPUS, DIRECTING CLERK OF COURT
14           v.                                        TO ASSIGN DISTRICT JUDGE AND CLOSE
                                                       CASE, AND DECLINING TO ISSUE
15                                                     CERTIFICATE OF APPEALABILITY
16                                                     (Doc. No. 5)
      UNNAMED,
17
                         Respondent.
18

19

20          Petitioner Luis Alberto Alarcon Nava is a state prisoner proceeding pro se and in forma

21   pauperis with a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. This matter was

22   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

23   302.

24          On April 13, 2021, the assigned magistrate judge issued findings and recommendations

25   recommending that the petition be dismissed. (Doc. No. 5 at 1–2.) Because petitioner already

26   had a habeas petition pending before this court (No. 1:20-cv-01378-HBK) when he filed the

27   instant petition, this petition would normally be construed as a motion to amend the earlier

28   petition. (Doc. No. 5 at 2 (citing Woods v. Carey, 525 F.3d 886 (9th Cir. 2008).) However, it
                                                       1
 1   appears that petitioner intended to file this new petition with the California Supreme Court and

 2   thus, the magistrate judge found that construing the new petition as a motion to amend would be

 3   inappropriate. (See Doc. No. 1.) Those findings and recommendations were served upon all

 4   parties and contained notice that any objections thereto were to be filed within fourteen (14) days

 5   after service. (Id. at 2.) On May 27, 2021, petitioner filed objections to the findings and

 6   recommendations. (Doc. No. 8.) However, those objections provided no basis upon which to

 7   call the pending findings and recommendations into question, but in fact provided further support

 8   for the conclusion reached by those findings and recommendations.

 9           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, including petitioner's

11   objections, the court concludes that the magistrate judge’s findings and recommendations are

12   supported by the record and proper analysis.

13           In addition, the court declines to issue a certificate of appealability. A state prisoner

14   seeking a writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of

15   his petition, and an appeal is only allowed in certain circumstances. 28 U.S.C. § 2253; Miller-El

16   v. Cockrell, 537 U.S. 322, 335–36 (2003). If a court denies a petitioner’s petition, the court may

17   only issue a certificate of appealability when a petitioner makes a substantial showing of the

18   denial of a constitutional right. 28 U.S.C. § 2253(c)(2). To make a substantial showing, the

19   petitioner must establish that “reasonable jurists could debate whether (or, for that matter, agree

20   that) the petition should have been resolved in a different manner or that the issues presented
21   were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529 U.S. 473,

22   484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 (1983)). In the present case, the court

23   finds that petitioner has not made the required substantial showing of the denial of a constitutional

24   right to justify the issuance of a certificate of appealability. Reasonable jurists would not find the

25   court’s determination that petitioner is not entitled to federal habeas corpus relief debatable,

26   wrong, or deserving of encouragement to proceed further. Thus, the court declines to issue a
27   certificate of appealability.

28   /////
                                                         2
 1          Accordingly,

 2          1.      The findings and recommendations issued on April 13, 2021, (Doc. No. 5), are

 3   adopted in full;

 4          2.      The petition for writ of habeas corpus, (Doc. No. 1), is dismissed;

 5          3.      The clerk of court is directed to assign a district judge to this case for the purpose

 6   of closing the case and then to enter judgment and close the case; and

 7          4.      The court declines to issue a certificate of appealability.

 8   IT IS SO ORDERED.
 9
        Dated:     July 14, 2021
10                                                      UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
